        Case 1:16-cv-00429-DCN Document 40-1 Filed 10/18/18 Page 1 of 20




LAWRENCE G. WASDEN
ATTORNEY GENERAL

STEVEN L. OLSEN, ISB #3586
CHRIS KRONBERG, ISB #4151
Deputy Attorneys General
3311 West State Street
P.O. Box 7129
Boise, Idaho 83707-1129
Telephone: (208) 334-8813
Facsimile: (208) 334-4498
steven.olsen@ag.idaho.gov
chris.kronberg@itd.idaho.gov

        Attorneys for Defendants

                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF IDAHO

JOHN and JANE DOES 1-134,           )
                                    )                 Case No. 1:16-cv-429-DCN
                        Plaintiffs, )
                                    )
                                    )                 MEMORANDUM IN SUPPORT OF
                                    )                 MOTION TO DISMISS AMENDED
                                    )                 COMPLAINT FOR INJUNCTIVE AND
                                    )                 DECLATORY RELIEF (PART II)
vs.                                 )                 (ECF No. 36)
                                    )
LAWRENCE WASDEN, Attorney General )
of the State of Idaho, et al.,      )
                                    )
                        Defendants. )
____________________________________)

   I.      INTRODUCTION

        Pursuant to this Court’s Memorandum Decision and Order lodged May 17, 2018,

Plaintiffs (“the Does”) have filed a self-styled Amended Complaint for Injunctive and

Declaratory Relief (Part II) (“2nd Amended Complaint”). The reference to “Part II” is unclear,

as is the statement that the Does “reincorporate and reallege all allegations contained in the

Amended Complaint as if fully set forth in this Amended Complaint Part II.” 2nd Amended
MEMORANDUM IN SUPPORT OF MOTION TO DISMISS AMENDED COMPLAINT FOR
INJUNCTIVE AND DECLARATORY RELIEF (PART II) (ECF No. 36) - 1
           Case 1:16-cv-00429-DCN Document 40-1 Filed 10/18/18 Page 2 of 20




Complaint at 3. The Federal Rules of Civil Procedure provide that an amended complaint

supersedes and replaces the preceding complaint(s) so that they are treated as if they do not exist.

Forsyth v. Humana, Inc., 114 F.3d 1467 (9th Cir. 1997). Regardless, this Court dismissed all

facial challenges to Idaho’s Sexual Offender Registration Notification and Community Right to

Know Act (“SORA”), and permitted Plaintiffs to amend their Amended Complaint so as to

provide factual allegations to support “as-applied” claims. Thus, the Does cannot resurrect their

facial challenges to SORA.

           As the Court is well aware, SORA is set forth at I.C. § 18-8301, et seq. The main

provisions of SORA relevant to the case at bar include I.C. § 18-8303, which defines an

“aggravated offense”, I.C. § 18-8306, which requires sex offenders to register, and I.C. § 18-

8329, which sets forth limitations on where a sex offender can live, when they can be on school

premises, and the prohibition against loitering within 500 feet of school grounds. In particular,

the law punishes by misdemeanor sex offenders who lives within 500 feet of school property as

measured from the nearest exterior wall, unless the person resided within 500 feet prior to July 1,

2006. Plainly, SORA is meant to limit exposure of sex offenders to children of school age.

Exceptions to the five hundred foot proscription apply, to include dropping off or picking up the

offender’s children and living in an approved or licensed incarceration facility or homeless

shelter.

           SORA also provides for the release of certain sex offender registration data as set forth in

I.C. § 18-8323. Sex offender registration information is also provided to school and public

housing agencies where the offender lives, the U.S. Attorney General for appropriate data bases,

volunteer organizations that deal with vulnerable adults or children, and anyone who requests the

information, among others. I.C. § 18-8324. Employment of adult sex offenders is prohibited by

MEMORANDUM IN SUPPORT OF MOTION TO DISMISS AMENDED COMPLAINT FOR
INJUNCTIVE AND DECLARATORY RELIEF (PART II) (ECF No. 36) - 2
          Case 1:16-cv-00429-DCN Document 40-1 Filed 10/18/18 Page 3 of 20




a very small subset of employers: daycare or group care facilities and family daycare homes.

I.C. § 18-8327. Exceptions to those limited proscriptions are available. I.C. § 18-8328.

          The 2nd Amended Complaint identifies twelve Does and provides allegations relating to

as-applied claims for each plaintiff. In essence, these Does are claiming that SORA is

unconstitutionally punitive in violation of the Ex Post Facto proscription of the U.S. and Idaho

constitutions. The Does also claim violations of the U.S. and Idaho constitutions based on cruel

and unusual punishment, double jeopardy, contract impairment, separation of powers,

substantive and procedural due process (freedom to travel), and impingement upon the free

exercise of religion.1

          The factual allegations supporting the Does’ as-applied claims can be categorized as

follows:

         Difficulties finding employment or disruption of business opportunities.
         Difficulties traveling.
         Problems maintaining familial, social or personal relationships.
         Difficulty finding a place to live.
         Difficulties attending church.

In spite of adding factual allegations to their claims, the Does’ 2nd Amended Complaint falls

short of stating a claim upon which relief can be granted and should therefore be dismissed.

    II.      ARGUMENT

             A. Standard of Review

          Rule 12(b)(6), F.R.C.P., contains the well-known defense that a party has failed “to state

a claim upon which relief can be granted.” “To survive a motion to dismiss, a complaint must

contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its


1
 In their Prayer for Relief, the Does appear to be resurrecting equal protection, takings, and state
police power claims that this Court expressly ruled they could not do. Therefore, Defendants
have not addressed those claims in this memorandum.
MEMORANDUM IN SUPPORT OF MOTION TO DISMISS AMENDED COMPLAINT FOR
INJUNCTIVE AND DECLARATORY RELIEF (PART II) (ECF No. 36) - 3
       Case 1:16-cv-00429-DCN Document 40-1 Filed 10/18/18 Page 4 of 20




face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corporation v.

Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial plausibility when the plaintiff pleads

factual content that allows the court to draw the reasonable inference that the defendant is liable

for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. at 678 (citing Bell Atlantic Corporation

v. Twombly, 550 U.S. at 556). The court is not “required to accept as true allegations that are

merely conclusory, unwarranted deductions of fact, or unreasonable inferences.” Sprewell v.

Golden State Warriors, 266 F.3d 979, 988, opinion amended on denial of reh'g, 275 F.3d 1187

(9th Cir. 2001). The Does have failed to provide factual allegations that provide the facial

plausibility necessary to infer that Defendants are liable. For that reason, the 2nd Amended

Complaint should be dismissed.

           B. SORA does not implicate the Ex Post Facto provisions of the U.S. and Idaho
              Constitutions.

               1. Standard of review for Ex Post Facto challenges to SORA.

       The linchpin of the Does’ case is whether SORA is punitive in effect, an analysis

conducted in light of the prohibition against Ex Post Facto laws. When assessing a claim that a

law violates the Ex Post Facto Clause, a determination must be made as to whether it applies “‘to

events occurring before its enactment’ and ‘it must disadvantage the offender affected by it’ by

altering the definition of criminal conduct or increasing the punishment for the crime.” Lynce v.

Mathis, 519 U.S. 433, 441 (1997) (quoting Weaver v. Graham, 450 U.S. 24, 29 (1981)). Most of

the Does’ convictions pre-date the current version of SORA as amended since 2001,2 so the

remaining question is whether SORA has increased punishment for their convictions.




2
 Four of the Does (# 34, 116, 117 and 126) appear to have been convicted during the period
from 2001 to 2004, following the 2001 amendments to SORA.
MEMORANDUM IN SUPPORT OF MOTION TO DISMISS AMENDED COMPLAINT FOR
INJUNCTIVE AND DECLARATORY RELIEF (PART II) (ECF No. 36) - 4
        Case 1:16-cv-00429-DCN Document 40-1 Filed 10/18/18 Page 5 of 20




       To determine whether statutory scheme has been retroactively increased punishment for a

crime, the first question asked is whether the statutory scheme is civil or criminal in nature.

Smith v. Doe, 538 U.S. 84, 92 (2002) (citing Kansas v. Hendricks, 521 U.S. 346, 361 (1997)). If

the statutory scheme is civil by intent, the next question is whether it is “‘so punitive either in

purpose or effect as to negate [the State’s] intention to deem it civil.’” Smith v. Doe, 538 U.S. at

92 (citing Kansas v. Hendricks, 521 U.S. at 361). The Smith court noted that “‘only the clearest

proof will suffice to override legislative intent and transform what has been denominated a civil

remedy into a criminal penalty’.” Smith v. Doe, 538 U.S. at 92 (quoting Hudson v. United States,

522 U.S. 93, 100 (1997) (emphasis added)).

       Relying on Kennedy v. Mendoza-Martinez, 372 U.S. 144, 168-69 (1963), Smith identified

the most important factors, not exhaustive, to use when analyzing whether a law has an

excessively punitive effect:

            Has the regulatory scheme been historically and traditionally viewed as
             punishment?
            Does it impose an affirmative disability or restraint?
            Does it promote the traditional goals of punishment?
            Does it have a rational connection to a non-punitive purpose?
            Is the law excessive in relation to the non-punitive purpose?

Smith v. Doe, 538 U.S. at 97. The most significant factor is whether the statutory scheme has a

“rational connection to a nonpunitive purpose”. Id. at 102. Idaho has adopted the same analysis.

Groves v. State, 156 Idaho 552, 328 P.3d 532 (Ct. App. 2014); State v. Gragg, 146 Idaho 74, 137

P.3d 461 (Ct. App. 2005).

               2. The Does’ allegations do not provide the clearest proof that SORA
               amounts to a retroactive increase in punishment.

       In passing SORA, the Idaho legislature intended to establish a civil regulatory system.

State v. Gragg, 146 Idaho at 77, 137 P.3d at 464. The same holds true for the 2009 amendments

MEMORANDUM IN SUPPORT OF MOTION TO DISMISS AMENDED COMPLAINT FOR
INJUNCTIVE AND DECLARATORY RELIEF (PART II) (ECF No. 36) - 5
        Case 1:16-cv-00429-DCN Document 40-1 Filed 10/18/18 Page 6 of 20




to SORA, which expanded the definition of “aggravated offenses” requiring lifetime registration.

Groves v. State, supra. The Does challenge the legislative intent by merely asserting that

because SORA has misdemeanor criminal penalties and differentiates between those convicted

of certain sexual offenses and those who committed certain offenses, the intent must have been

punitive. Such conclusory statements are inadequate to survive a motion to dismiss.

        Because the Idaho legislature intended to create a civil statutory scheme, the question is

whether the effect of the SORA amendments is sufficiently punitive to overcome the legislative

intent. Based on the factual allegations set forth in the 2nd Amended Complaint, the answer is

clearly no.

        The U.S. Supreme Court and the Ninth Circuit Court of Appeals have on a number of

occasions upheld the constitutionality of SORA statutory schemes. See, Smith v. Doe, supra;

Connecticut Department of Public Safety v. Doe, 538 U.S. 1 (2003); Litmon v. Harris, 768 F.3d

1237 (9th Cir. 2014); U.S. v. Elk Shoulder, 738 F.3d 948 (9th Cir. 2013); American Civil Liberties

Union of Nevada v. Masto, 670 F.3d 1046 (2012) (“Masto”); U.S. v. Elkins, 683 F.3d 1039 (9th

Cir. 2012); U.S. v. Juvenile Male, 670 F.3d 999 (9th Cir. 2012); Doe v. Tandeske, 361 F.3d 594

(9th Cir. 2004).

        Smith v. Doe, supra, is the major precedent on the issue of whether a SORA statutory

scheme violates the Ex Post Facto Clause. Smith involved a challenge to the Alaskan SORA,

which had offender registration and notification requirements, to include registering for life

every ninety days if convicted of an aggravated offense. Failure to comply with registration

requirements was punishable by criminal prosecution. Sex offenders challenged the law as a

violation of the Ex Post Facto clause of the U.S. Constitution, and were successful at the district




MEMORANDUM IN SUPPORT OF MOTION TO DISMISS AMENDED COMPLAINT FOR
INJUNCTIVE AND DECLARATORY RELIEF (PART II) (ECF No. 36) - 6
         Case 1:16-cv-00429-DCN Document 40-1 Filed 10/18/18 Page 7 of 20




court level. The Ninth Circuit Court of Appeals affirmed and the case went to the Supreme

Court.

         Because no dispute existed as to whether the Alaska legislature intended the SORA

scheme to be nonpunitive, the analysis centered on whether the scheme was “‘so punitive either

in purpose or effect as to negate [the State’s] intention’ to deem it ‘civil’.” Smith, 538 U.S. at 92

(quoting Kansas v. Hendricks, 521 U.S. 346, 361 (1997)). To answer that question, Smith turned

to the factors identified in Kennedy v. Mendoza-Martinez, 372 U.S. 144, 168-169 (1963). 3

         The court rejected the notion that the regulatory scheme operated as a traditional form of

punishment, finding that any public shame, humiliation or stigma did not result from the SORA

registration and notification scheme, but from the already publicly available fact of the

offender’s conviction. Smith, 538 U.S. at 98. Moreover, the social ostracism that may arise from

the scheme was not “an integral part of the objective of the regulatory scheme.” Smith, 538 U.S.

at 99. Further, the “purpose and the principal effect of notification are to inform the public for its

own safety, not to humiliate the offender.” Id.

         In relation to whether the SORA scheme creates an affirmative disability or restraint, the

court observed that SORA imposed no physical restraint. Smith, 538 U.S. at 100. The court

further noted that the record in the case “contains no evidence that the Act has led to substantial

occupational or housing disadvantages for former sex offenders that would not have otherwise

occurred through the use of routine background checks by employers and landlords.” Id. Here

again, the court noted that detrimental effects of SORA on an offender “flow not from the Act’s


3
 “The factors most relevant to our analysis are whether, in its necessary operation, the regulatory
scheme: has been regarded in our history and traditions as a punishment; imposes an affirmative
disability or restraint; promotes the traditional aims of punishment; has a rational connection to a
nonpunitive purpose; or is excessive with respect to this purpose.” Smith, 538 U.S. at 97.

MEMORANDUM IN SUPPORT OF MOTION TO DISMISS AMENDED COMPLAINT FOR
INJUNCTIVE AND DECLARATORY RELIEF (PART II) (ECF No. 36) - 7
       Case 1:16-cv-00429-DCN Document 40-1 Filed 10/18/18 Page 8 of 20




registration and dissemination provisions, but from the fact of conviction, already a matter of

public record.” Smith, 538 U.S. at 101.

       Regarding the traditional aims of punishment, the court noted that the scheme could act

as a deterrent, but so could any number of statutory schemes that do not impose punishment.

Smith, 538 U.S. at 102. The fact that offenders may need to register for life did not meet the

definition of retribution because the category of offenders “and the corresponding length of the

reporting requirement, are reasonably related to the danger of recidivism, and this is consistent

with the regulatory objective.” Id.

       The most important factor identified by Smith is the existence of a rational connection

between the statutory scheme and a nonpunitive purpose. The Smith plaintiffs argued that the

scheme was not narrowly drawn to accomplish the nonpunitive purpose. Rejecting that

argument, the court observed that a “statute is not deemed punitive simply because it lacks a

close or perfect fit with the nonpunitive aims it seeks to advance.” Smith, 538 U.S. at 103.

Further, the “Ex Post Facto Clause does not preclude a State from making reasonable categorical

judgments that conviction of specified crimes should entail particular regulatory consequences.”

Id. “The State’s determination to legislate with respect to convicted sex offenders as a class,

rather than require individual determination of their dangerousness, does not make the statute a

punishment under the Ex Post Facto Clause.” Id. at 104.

       In sum, the Smith court held that the plaintiffs failed to provide “the clearest proof, that

effects of the law negate Alaska’s intention to establish a civil regulatory scheme”—the required

showing for a successful Ex Post Facto claim. Smith, 538 U.S. at 105. The claim was therefore

dismissed.




MEMORANDUM IN SUPPORT OF MOTION TO DISMISS AMENDED COMPLAINT FOR
INJUNCTIVE AND DECLARATORY RELIEF (PART II) (ECF No. 36) - 8
        Case 1:16-cv-00429-DCN Document 40-1 Filed 10/18/18 Page 9 of 20




       Ninth Circuit case law is consistent with Smith. In Litmon v. Harris, supra, an offender

alleged that lifetime registration as a sex offender every ninety days violated due process, ex post

facto and equal protection constitutional rights. The Litman holding rejected the assertion that

requiring registration every ninety days amounted to unconstitutional physical restraint. Litmon,

768 F.3d at 1243. The court further noted that problems finding and holding employment

created by the registration requirement do not implicate a fundamental right, so the state need

only show a rational relationship to public safety.4 Id. at 1242.

       The plaintiff in U.S. v. Elk Shoulder, supra, claimed among other things that the federal

Sex Offender Registration and Notification Act (“SORNA”) found within the Adam Walsh Child

Protection and Safety Act, 42 U.S.C. § 16901 et seq., violated the Ex Post Facto Clause because

it is punitive in nature. The court rejected the argument, noting that its decision in U.S. v. Elkins,

supra, that SORNA is not punitive was on point. Elk Shoulder, 738 F.3d at 953. Further, the

holding in Elkins foreclosed the plaintiff’s argument that public ridicule and problems finding

employment and housing caused SORNA to be punitive in effect. Id. at 954.

       In Masto, supra, the Ninth Circuit reviewed amendments to a Nevada SORA scheme that

added additional offenders to the registration and notification requirements, as well as residency

and movement restrictions on offenders. Based on facial and as-applied constitutional

challenges, the district court had found that the amendments violated the Ex Post Facto, contract

impairment, double jeopardy and due process clauses of the U.S. Constitution. The Ninth Circuit

reversed all of those holdings except the ones rendered moot by the state’s agreement to not

retroactively enforce residency and movement restrictions.


4
 Idaho’s SORA only prohibits sex offenders from working at a daycare center, group daycare
facility or a family daycare home. The Does have not alleged that they have been denied
employment because of this prohibition.
MEMORANDUM IN SUPPORT OF MOTION TO DISMISS AMENDED COMPLAINT FOR
INJUNCTIVE AND DECLARATORY RELIEF (PART II) (ECF No. 36) - 9
         Case 1:16-cv-00429-DCN Document 40-1 Filed 10/18/18 Page 10 of 20




         Noting that the Ex Post Facto analysis is the same for a double jeopardy challenge, the

court found, using the Smith v. Doe factors, that humiliation and stigmatization arise from the

underlying conviction, not from registration and notification requirements. Masto, 670 F.3d at

1056. Similarly, frequent in-person registration requirements did not create a disability to the

extent that it became punitive. Id. Nor did Nevada’s SORA scheme meet the traditional aim of

punishment – deterrence and retribution. Id. at 1057. Moreover, the court determined that the

registration and notification requirements, along with the residency restrictions, were rationally

related to the nonpunitive purpose of public safety. Id. Additionally, the lack of particularized

determinations as to the threat posed by each offender did not render unconstitutional the

statutory classification of those who fell under its rubric. Id.

         In U.S. v. Juvenile Male, supra, the court also addressed the constitutionality of SORNA,

which contains registration and notification requirements similar to Idaho’s SORA. Among

other constitutional claims, the plaintiffs alleged that SORNA violated proscriptions against cruel

and unusual punishment. Noting that the plaintiffs, as well as their families, would face shame

and humiliation as a result of SORNA, the court held that such shame and humiliation did not

meet the “high standard of cruel and unusual punishment.” Juvenile Male, 670 F.3d at 1010.

The court observed that the plaintiffs were not exposed to any additional risk of incarceration of

physical harm as a result of SORNA requirements, so the requirements were not punitive in

character. Id.

         Other courts have reached conclusions similar to the Ninth Circuit cases. Shaw v. Patton,

823 F.3d 556 (10th Cir. 2016); Weems v. Little Rock Police Dep’t, 453 F.3d 1010 (8th Cir. 2006);

Doe v. Miller, 405 F.3d 700 (8th Cir. 2005); People v. Tucker, 879 N.W.2d 906 (Mich. App.

2015).

MEMORANDUM IN SUPPORT OF MOTION TO DISMISS AMENDED COMPLAINT FOR
INJUNCTIVE AND DECLARATORY RELIEF (PART II) (ECF No. 36) - 10
       Case 1:16-cv-00429-DCN Document 40-1 Filed 10/18/18 Page 11 of 20




       Idaho has similarly rejected claims that adverse social and employment impacts are

sufficiently punitive to negate the intent of the legislature that SORA is a civil scheme. State v.

Gragg, 143 Idaho at 78, 137 P.3d at 465. The Gragg plaintiff alleged that the registration

requirements violated the prohibition against retroactive punishment because of the humiliation

and shunning associated with registering as a sex offender, as well as difficulties in finding work.

Relying on Smith v. Doe, supra, the court found that such problems did not rise to the level of

punishment sufficient to overcome the nonpunitive nature of the SORA regulatory scheme. Id.

       Petitioning to be exempted from the SORA registration requirements, the plaintiff in

Groves v. State, supra, asserted that the retroactive application of the 2001 and 2009

amendments violated the Ex Post Facto clauses of the U.S. and Idaho constitutions by redefining

the plaintiff’s offense as aggravated, thereby requiring him to register for life. At the trial court

level, the plaintiff was not permitted to adduce evidence of the impact lifetime registration would

have, and the court denied the petition. On appeal, the court relied on State v. Johnson, 152

Idaho 41, 266 P.3d 1146 (2011), to hold that conforming to SORA registration requirements did

not morph its regulatory nature into a punitive scheme. Groves, 156 Idaho at 557, 328 P.3d at

537.

       In Johnson, the sex offender argued that the 2009 SORA amendments violated

constitutional Ex Post Facto proscriptions, impairment of contract rights, due process and other

rights under the Idaho constitution. In regard to the Ex Post Facto claim, the Johnson court

relied on the Smith v. Doe, supra, factors to determine if the SORA amendments are punitive.

The court observed that it had already determined that the legislative intent of SORA was

regulatory rather than punitive, citing Ray v. State, 133 Idaho 96, 982 P.2d 931 (1999).




MEMORANDUM IN SUPPORT OF MOTION TO DISMISS AMENDED COMPLAINT FOR
INJUNCTIVE AND DECLARATORY RELIEF (PART II) (ECF No. 36) - 11
       Case 1:16-cv-00429-DCN Document 40-1 Filed 10/18/18 Page 12 of 20




       The Johnson court, referencing State v. Gragg, supra, noted that the effects of registering

under SORA were not “so clearly punitive as to override the Legislature’s stated purpose.”

Johnson, 152 Idaho at 45, 266 P.3d at 1150 (citing Gragg, 143 Idaho at 78, 137 P.3d at 465).

The court also noted that in Smith v. Doe, supra, the U.S. Supreme Court rejected the

employment and social shunning arguments, asserting that the problems arise from the

conviction itself rather than from SORA. State v. Johnson, 152 Idaho at 45, 266 P.3d at 1150.

       Johnson further observed that the only change to SORA since decisions upholding it

against constitutional challenges was the addition of certain offenses to the “aggravated”

category, requiring lifetime registration. Noting that the legislature characterized the 2009

amendments as “technical amendments and updates”, the court determined that no basis existed

upon which to conclude that the legislature intended them to be punitive. Johnson, 152 Idaho at

45, 266 P.3d at 1150. Applying the “clearest proof” standard from Smith v. Doe, supra, the court

held that the lack of individualized assessment of offenders under the amendments did not create

a punishment that overrode the regulatory purpose. Id. at 46, 266 P.3d at 1151.

       The Idaho Court of Appeals recently upheld the constitutionality of Idaho’s SORA

against a challenge alleging cruel and unusual punishment in violation of the Eighth Amendment

to the U.S. Constitution, as well as the Idaho constitution. State v. Kinney, 163 Idaho 663, 417

P.3d 989 (Ct. App. 2018). The Kinney decision rested on the finding in State v. Johnson, supra

that SORA is not punitive.

       As a matter of law, the Does’ factual allegations simply do not provide an adequate basis

upon which to circumvent the clear holdings of the U.S. Supreme Court, the Ninth Circuit Court

of Appeals and Idaho appellate courts. Their alleged difficulties in finding employment and

housing, shunning by others, all derive from the fact of the convictions for sex offenses, not from

MEMORANDUM IN SUPPORT OF MOTION TO DISMISS AMENDED COMPLAINT FOR
INJUNCTIVE AND DECLARATORY RELIEF (PART II) (ECF No. 36) - 12
         Case 1:16-cv-00429-DCN Document 40-1 Filed 10/18/18 Page 13 of 20




punishment imposed by SORA. The Does’ convictions are information that is publicly available

to anyone who would do a normal background check as part of the employment or housing

application process. The public safety concerns of the Idaho legislature – to protect minor

children from recidivist sex offenders – provide the necessary rational for the SORA statutory

scheme. The allegations in the 2nd Amended Complaint fall well short of the “clearest proof”

standard that must be met in order to convert SORA from its nonpunitive regulatory scheme into

an unconstitutional retroactive increase in punishment.

              C. The Does’ contract impairment claim fails as a matter of law.

          At least a couple of the Does claim, without providing specifics, that SORA somehow

violated the terms of court orders5 or plea agreements. A plea agreement is interpreted pursuant

to state law. Davis v. Woodford, 446 F.3d 957 (9th Cir. 2006). Idaho evaluates contract

impairment challenges the same under its constitution as under the federal constitution. CDA

Dairy Queen, Inc. v. State Ins. Fund, 154 Idaho 379, 299 P.3d 186 (2013). An impairment of

contract claim requires a showing of a “contractual relationship between the parties regarding the

specific terms at issue, the challenged act impairs an obligation under that contract, and

that impairment is substantial.” Id. at 387, 299 P.3d at 194.

          In State v. Johnson, supra, the court rejected an impairment of contract claim based on an

alleged violation of the plaintiff’s plea agreement arising out of the 2009 amendments to SORA.

The court noted that the agreement stated that the plaintiff agreed to comply with “any legal

requirements concerning registering as a sex offender under the laws of the [S]tate of Idaho or

any other states where the Defendant resides”. Johnson, 152 Idaho at 46, 266 P.3d at 1151. As




5
    A court order would not be a contract unless it was part of a plea agreement.
MEMORANDUM IN SUPPORT OF MOTION TO DISMISS AMENDED COMPLAINT FOR
INJUNCTIVE AND DECLARATORY RELIEF (PART II) (ECF No. 36) - 13
       Case 1:16-cv-00429-DCN Document 40-1 Filed 10/18/18 Page 14 of 20




the court observed, such language is “obviously forward looking”, so the 2009 amendments did

not impair the provisions of the plea agreement. Id.

       The Does have not identified the specific term of any plea agreement that was allegedly

impaired by SORA. At least one other state has concluded that plea agreements are “‘deemed to

incorporate and contemplate not only the existing law but the reserve power of the state to amend

the law or enact additional laws for the public good and pursuance of public policy.’” Doe v.

Harris, 57 Cal. 4th 64, 73, 302 P.3d 598, 605 (2013) (quoting People v. Gipson, 117 Cal.App.4th

1065, 1070, 12 Cal.Rptr.3d 478 (2004)). Thus, even without knowing the precise provision of

any plea agreement allegedly impaired, the impairment claim could fail because of the implied

incorporation of future laws adopted for the future good – in this case, the public safety issue

surrounding sex offender recidivism and minor children.

       Even assuming in this case that SORA does substantially impair a court order or plea

agreement, the issue then becomes “whether the act serves‘ an important public purpose’ and

whether the act is ‘reasonable and necessary’ to advance that purpose.” CDA Dairy Queen, Inc.

v. State Ins. Fund, 154 Idaho at 387-88, 299 P.3d at 194-95 (quoting United States Trust Co. of

New York v. New Jersey, 431 U.S. 1, 25 (1977)). As noted in CDA Dairy Queen:

       [S]ubstantial impairment may be permissible where there is “a significant and legitimate
       public purpose behind the regulation, such as the remedying of a broad and general social
       or economic problem.” Energy Reserves Group, Inc. v. Kansas Power & Light Co., 459
       U.S. 400, 411–12, 103 S.Ct. 697, 704–05, 74 L.Ed.2d 569, 581 (1983) (citations
       omitted). However, even if a legitimate public purpose exists, the Court must still
       determine whether the act is based “upon reasonable conditions and [is] of a character
       appropriate to the public purpose justifying its adoption.” U.S. Trust Co., 431 U.S. at 22,
       97 S.Ct. 1505, 52 L.Ed.2d at 109–10 (citing Home Bldg. & Loan Ass'n v. Blaisdell, 290
       U.S. 398, 445–47, 54 S.Ct. 231, 242–43, 78 L.Ed. 413, 432–34 (1934)). Thus, even
       substantial impairment may be permissible, but only where it is reasonable and necessary
       to advance a legitimate public purpose.

CDA Dairy Queen, Inc., Id. at 388, 299 P.3d at 195.

MEMORANDUM IN SUPPORT OF MOTION TO DISMISS AMENDED COMPLAINT FOR
INJUNCTIVE AND DECLARATORY RELIEF (PART II) (ECF No. 36) - 14
       Case 1:16-cv-00429-DCN Document 40-1 Filed 10/18/18 Page 15 of 20




       The public purpose behind SORA is set forth in I.C. § 18-8302, and clearly identifies a

significant and legitimate public purpose. SORA reflects a reasonable and necessary use of

police power to address the public safety posed by the potential abuse of minor children. The

contract impairment claims should be dismissed because even assuming there has been some

impairment of a plea bargain, because SORA serves to reasonably and necessarily advance an

important public purpose.

             D. SORA has not placed the Does in double jeopardy.

       The Fifth Amendment to the U.S. Constitution provides, in relevant part, that no person

shall “be subject for the same offence to be twice put in jeopardy of life or limb”. In other

words, “no person may be tried more than once ‘for the same offence’.” Currier v. Virginia, 138

S.Ct. 2144, 2149, 201 L.Ed.2d 650 (2018). The Fifth Amendment also “prohibits subjecting a

person to jeopardy of multiple punishments for the same criminal act.” Masto, supra. A two-

step analysis is applied to determine if additional punishment is imposed: First, did the

legislature intend to impose a criminal punishment or was the intent to promulgate a nonpunitive

regulatory scheme; second, is the law so punitive that its effect negates the legislative intent.

Masto, 670 F.3d at 1053. In other words, the analysis is essentially the same as under the Ex

Post Facto prohibitions.

       The Does allege “that evaluation of a double jeopardy challenge depends on an initial

determination of whether enforcement of the statute constitutes punishment.” 2nd Amended

Complaint at 40, Para. 20. As discussed in the section above in relation to the Does’ Ex Post

Facto claims, because SORA is not punitive by intent and the Does have not alleged sufficient

facts to establish that as applied to them SORA is punitive, the double jeopardy claim should be

dismissed.

MEMORANDUM IN SUPPORT OF MOTION TO DISMISS AMENDED COMPLAINT FOR
INJUNCTIVE AND DECLARATORY RELIEF (PART II) (ECF No. 36) - 15
       Case 1:16-cv-00429-DCN Document 40-1 Filed 10/18/18 Page 16 of 20




             E. SORA does not create cruel and unusual punishment.

       The Does reference the three part test for cruel and unusual punishment set forth in Solem

v. Helm, 463 U.S. 277 (1983) as a basis for their claim that SORA creates cruel and unusual

punishment. 2nd Amended Complaint at 40, ¶ 19. It should be noted that Solem was

significantly narrowed in scope to a “gross disproportionate” standard in Ewing v. California,

538 U.S. 11 (2003). Further, the Does misstate the proportionality test by indicating that the

benefit of community notification under SORA must be proportional to the benefit such

notification provides to society. Such a comparison is not within the rubric of appropriate

analysis for cruel and unusual punishment.

       Regardless, in order to get to this analysis, a finding must be made that SORA is punitive.

As is the case with the Does’ Ex Post Facto and double jeopardy claims, because SORA is not

punitive, their cruel and unusual punishment claims fail as a matter of law and should be

dismissed.

             F. Violation of separation of powers

       The Does base their separation of powers claim on the same basis as their impairment of

contract claim, an interference with the plea agreements some Does may have entered into. 2nd

Amended Complaint at 41, ¶ 22. Article 2, section 1 of the Idaho Constitution prohibits one

branch of government from exercising the power ascribed to another branch. The U.S.

Constitution lacks a similar provision. In Idaho, “the separation of powers doctrine is triggered

when (1) a ‘textually demonstrable constitutional commitment’ assigns the matter to a particular

branch of government; or (2) the matter implicates another branch's discretionary

authority.” Tucker v. State, 162 Idaho 11, 29, 394 P.3d 54, 72 (2017) (quoting Miles v. Idaho

Power Co., 116 Idaho 635, 639–40, 778 P.2d 757, 761–62 (1989)). The Does allege that “the

MEMORANDUM IN SUPPORT OF MOTION TO DISMISS AMENDED COMPLAINT FOR
INJUNCTIVE AND DECLARATORY RELIEF (PART II) (ECF No. 36) - 16
       Case 1:16-cv-00429-DCN Document 40-1 Filed 10/18/18 Page 17 of 20




Idaho Legislature has usurped the authority of the Idaho Courts to enter into and enforce plea

agreements, to grant withheld judgments, and/or reduce and/or dismiss charges.” 2nd Amended

Complaint at 42, Para. 22.

       However, the Does have not provided any factual allegations relating to the existence of

plea agreements or withheld judgments, or how the SORA amendments may have affected those

documents. Regardless, because the SORA statutory scheme is a civil regulatory scheme and not

punitive, the legislature has not usurped the courts’ authority whatsoever. Dismissal of these

claims is therefore appropriate.

           G. SORA does not impinge upon the Does’ freedom of religion.

       The Does claim that through SORA, the state of Idaho has substantially burdened their

exercise of religion without “demonstrating that application of the burden to the person is both

(a) essential to further a compelling governmental interest; and is (b) the least restrictive means

of furthering that compelling governmental interest.” 2nd Amended Complaint at 42, Para. 24. 6

       The Does misperceive the freedom of religion associated with the First Amendment to

the U.S. Constitution. “The Free Exercise Clause ‘protect[s] religious observers against unequal

treatment’ and subjects to the strictest scrutiny laws that target the religious for ‘special

disabilities’ based on their ‘religious status.’ Trinity Lutheran Church of Columbia, Inc. v.

Comer, 137 S. Ct. 2012, 2019, 198 L. Ed. 2d 551 (2017) (quoting Church of Lukumi Babalu Aye,

Inc. v. Hialeah, 508 U.S. 520, 533, 542 (1993)). The Does have not alleged, and have provided

no factual basis for, a claim that they have been somehow the subject of discrimination because

of their religious beliefs. Without any evidence that the Does have been discriminated against on


6
  SORA does not prohibit sex offenders from attending church unless the church itself is used as
a school and posted pursuant to I.C. § 18-8329(1)(a). The Does have not alleged that any church
they attend has been so posted.
MEMORANDUM IN SUPPORT OF MOTION TO DISMISS AMENDED COMPLAINT FOR
INJUNCTIVE AND DECLARATORY RELIEF (PART II) (ECF No. 36) - 17
       Case 1:16-cv-00429-DCN Document 40-1 Filed 10/18/18 Page 18 of 20




the basis of religion, their freedom to exercise their religious beliefs has not been impinged upon

and their claims must be dismissed.

       Further, as the U.S. Supreme Court has noted, “the Free Exercise Clause [does] not

entitle the church members to a special dispensation from the general criminal laws on account

of their religion.” Trinity Lutheran Church of Columbia, Inc. v. Comer, 137 S. Ct. at 2021

(citing Employment Division v. Smith, 494 U.S. 873 (1990)); Lyng v. Nw. Indian Cemetery

Protective Ass’n, 485 U.S. 439 (1988)). The same logic holds true in relation to the civil

regulatory scheme of SORA – the free exercise of religion does not entitle church members to

special dispensation from conformance with SORA.

           H. The Does have not alleged a valid due process claim.

       The Does base their procedural and substantive due process claims on the allegation that

their right to travel has been unconstitutionally burdened. 2nd Amended Complaint at 42, ¶ 23.

They awkwardly assert that “they have not been treated as a welcome visitor rather than an

unfriendly alien when temporarily present in the second State, and, for those travelers who elect

to become permanent residents, the right to be treated like other citizens of that State.” Id.

       Under the U.S. Constitution, the right to travel protects the right of a citizen of one State

to enter and to leave another State, the right to be treated as a welcome visitor rather than an

unfriendly alien when temporarily present in the second State, and, for those travelers who elect

to become permanent residents, the right to be treated like other citizens of that State. Saenz v.

Roe, 526 U.S. 489, 500 (1999). “[A] citizen of one State who travels in other States, intending to

return home at the end of his journey, is entitled to enjoy the ‘Privileges and Immunities of

Citizens in the several States’ that he visits.” Saenz v. Roe, 526 U.S. at 501 (quoting Corfield v.

Coryell, 6 F.Cas. 546 (No. 3,230) (C.C.E.D. Pa. 1823)). A state law that deters citizens from

MEMORANDUM IN SUPPORT OF MOTION TO DISMISS AMENDED COMPLAINT FOR
INJUNCTIVE AND DECLARATORY RELIEF (PART II) (ECF No. 36) - 18
       Case 1:16-cv-00429-DCN Document 40-1 Filed 10/18/18 Page 19 of 20




travel impinges on the right to travel. Bartosz v. Jones, 146 Idaho 449, 461, 197 P.3d 310, 322

(2008) (citing Att’y Gen. of New York v. Soto–Lopez, 476 U.S. 898, 903 (1986)). The right to

travel may be burdened if justified by a compelling state interest. Dunn v. Blumstein, 405 U.S.

330, 342 (1972).

       The Does have failed to allege any facts indicating that any of the indicia of free travel

have been implicated. None of them has been prohibited from travel to another state or

prohibited from entering a state because of SORA. See Doe v. Miller, 405 F.3d 700 (8th Cir.

2005). Nor have the Does provided any factual basis supporting an allegation that any of them

have been treated differently from one state to another by the requirements of SORA. The Does

have failed to explain how the “privileges and immunities” provided to citizens of the various

states have any application to SORA requirements. The due process claims should be dismissed.

           I. The statute of limitations precludes the Does from making claims based on
              conduct more than two years prior to the filing of their initial complaint.

   The state of Idaho statute of limitations for a personal injury applies to a claim made pursuant

to 42 U.S.C. § 1983. Wallace v. Kato, 549 U.S. 384, 387 (2007); TwoRivers v. Lewis, 174 F.3d

987 (9th Cir. 1999). In Idaho, the statute of limitations for a personal injury is two years from the

date the action accrues. I.C. § 5-219.

   Many, if not most, of the allegations set forth in the Does’ 2nd Amended Complaint relate to

events that reach back years prior to the filing of their initial Complaint on September 22, 2016.

Even assuming for sake of argument that all of the claims set forth in the 2nd Amended

Complaint relate back to the initial Complaint, the two year statute of limitations has run on any

claim based on occurrences prior to September 22, 2014. For that reason, no allegations set forth

in support of any claim should be considered if they predate the two years prior to the filing of

the Complaint.
MEMORANDUM IN SUPPORT OF MOTION TO DISMISS AMENDED COMPLAINT FOR
INJUNCTIVE AND DECLARATORY RELIEF (PART II) (ECF No. 36) - 19
       Case 1:16-cv-00429-DCN Document 40-1 Filed 10/18/18 Page 20 of 20




   III.      CONCLUSION

   For the reasons set forth herein, as well as any that may arise at a hearing on this matter, the

State respectfully requests that its motion to dismiss be granted.

          DATED this 18th day of October, 2018.

                                                      State of Idaho
                                                      Office of the Attorney General


                                                      _/s/ Chris Kronberg_________
                                                      Chris Kronberg
                                                      Deputy Attorney General


                                    CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on this 18th day of October, 2018, I filed the foregoing
electronically through the CM/ECF system, which caused the following parties or counsel to be
served by electronic means, as more fully reflected on the Notice of Electronic Filing:


          Greg J. Fuller
          Daniel S. Brown
          fullerlaw@cableone.net
          Attorney for Plaintiffs

                                                      _/s/ Chris Kronberg____________
                                                      CHRIS KRONBERG
                                                      Deputy Attorney General




MEMORANDUM IN SUPPORT OF MOTION TO DISMISS AMENDED COMPLAINT FOR
INJUNCTIVE AND DECLARATORY RELIEF (PART II) (ECF No. 36) - 20
